DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-11 have been presented.  Claim 11 has been cancelled.  Claims 1-10 are pending.  

Information Disclosure Statements
The Information Disclosure Statements (IDS) that were filed on 6/28/2019 and 2/15/2021 have been considered.

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. §121:
I.	Claims 1-8 and 10, drawn to a communications terminal and its method for processing a transaction.
II.	Claim 9, drawn to a server for processing a transaction.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephonic call was made to Mr. David Brush (Registration number 34,557) on 3/16/2021.  Mr. Brush elected claims 1-8 and 10 without traverse. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, and 8 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claim 2 recites “sending a request, to a digital identity card of the user, for obtaining a user identification certificate”.  Under BRI, the digital identity card can be interpreted as data that represents an identity card.  This data is not hardware or software executing on hardware and 
Claim 4 recites “The method according to claim 2, wherein the certification parameter belongs to the group…”.  There is a lack of antecedent basis for “the certification parameter” in the claim.  
Claim 8 recites “wherein the user identification certificate represents an encryption operation carried out by said identity document, said encryption operation being carried out by using an NFC-type communication between said communications terminal of the user and said identity document” (emphasis added).  Under BRI, “identity document” can be interpreted as a piece of paper that has identification information written on it.  A piece of paper is unable to encrypt data and is unable to communicate with a communications terminal using NFC.  

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090283586 A1 (“Cecere”) and US 20140279519 A1 (“Mattes”).

Per claims 1 and 10, Cecere discloses:
processing a transaction (e.g. transaction) of the communications terminal (e.g. POS terminal), requesting a server (e.g. issuer computer system), through a communications network, for implementing the transaction involving use of payment data (e.g. card data) (Section [0020]); 
obtaining a user identification certificate (e.g. transaction secondary ID data), said user identification certificate being formed out of an identity document (e.g. drivers license card) in the possession of a user making said transaction (Section [0021]);
inserting said user identification certificate (e.g. transaction secondary ID data) into a transaction data structure (e.g. transaction request) (Section [0022]);
transmitting the transaction data structure (e.g. transaction request) to said server (e.g. issuer computer system) (Section [0021]-[0022]);

Although Cecere discloses a communications terminal that obtains an identification certificate from an identity document and sends it to a server, Cecere does not specifically disclose when the user identification certificate received by said server is valid, receiving a piece of data representing validation of the transaction by said server.  However Mattes, in analogous art of authorizing user identification information during a transaction, discloses:
when the user identification certificate received by said server is valid, receiving a piece of data representing validation of the transaction by said server (e.g. confirmation of identification of the user based on the transmitted device ID during the subsequent transaction is 
	Further, Mattes teaches a processor (e.g. processor), and a non-transitory computer-readable medium (e.g. memory) of claim 10 in section [0064].  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the authentication terminal of Cecere to include the receipt of data representing that the identification certificate was successfully validated, as taught by Mattes, in order to allow parties involved in the transaction to know if the transaction was successful or if they would need to try again.

Per claim 2, Cecere/Mattes discloses all of the limitations of claim 1 above.  Cecere further discloses:
sending a request (e.g. prompted), to a identity card (e.g. drivers license card) of the user, for obtaining a user identification certificate (e.g. transaction secondary ID data) (Section [0021]);
	receiving, from said identity card (e.g. drivers license card), said user identification certificate (e.g. transaction secondary ID data) (Section [0021]).
	
	Although Cecere discloses the use of a physical identity card, Cecere does not specifically disclose a digital identity card.  However Mattes further discloses:
digital identity card (e.g. electronic identification document) (Section [0043]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the digital identity card of Mattes for the physical identity card of Cecere.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Per claim 3, Cecere/Mattes discloses all of the limitations of claim 1 above.  Mattes further discloses:
a preliminary act of determining a certification parameter value (e.g. device ID), said certification parameter being related to said transaction (e.g. transaction) (Section [0050]-[0052]);
	inserting the certification parameter value (e.g. device ID) into the request for obtaining a user identification certificate (e.g. identification credentials) (Section [0060]-[0062]).

Per claim 4, Cecere/Mattes discloses all of the limitations of claim 2 above.  Mattes further discloses:
wherein the certification parameter belongs to the group consisting of: a creation function parameter for creating said user identification certificate; a value representing a merchant’s identifier; a value representing a communications terminal identifier (e.g. device ID); a value representing the transaction; a value representing a date and/or a time of the transaction (Section [0046]).  Note: the limitation “wherein the certification parameter belongs to the group consisting of: a creation function parameter for creating said user identification certificate; a value representing a merchant’s identifier; a value representing a communications terminal identifier; a value representing the transaction; a value representing a date and/or a time of the transaction” does not distinguish over the prior art because it is describing the certification parameter data and does not affect the steps of the method in a manipulative sense.  

Per claim 8, Cecere/Mattes discloses all of the limitations of claim 1 above.  Cecere further discloses:
wherein the user identification certificate represents an encryption operation carried out by said identity document (e.g. encrypting data from the drivers license card) (Section [0019]);

Mattes further discloses:
said encryption operation being carried out by using an NFC-type communication (e.g. NFC) between said communications terminal (e.g. user’s device) of the user and said identity document (e.g. passport) (Section [0043]-[0044]).  

Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cecere/Mattes, as applied to claims 1 and 2 above, in further view of US 20180268411 A1 (“Voldman”).

Per claim 5, Cecere/Mattes discloses all of the limitations of claim 1 above.  Cecere/Mattes do not specifically disclose wherein the inserting said user identification certificate into a transaction data structure comprises selection, form among a plurality of available fields, of a specific existing field.  However Voldman, in analogous art of payment authorization, discloses:
wherein the inserting said user identification certificate (e.g. OTP) into a transaction data structure comprises selection, form among a plurality of available fields (e.g. field), of a specific existing field (e.g. CVV field) (Section [0017]-[0018]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the authentication terminal of Cecere/Mattes to use an existing transaction message format to submit the transaction request and replace fields of the format with authentication data, as taught by Voldman, in order to allow the transaction message to comply with existing Financial Transaction Card Originated Interchange messaging formats like ISO 8583 (See Voldman section [0004]).

Per claim 6, Cecere/Mattes/Voldman discloses all of the limitations of claim 5 above.  Voldman further discloses:
wherein the specific field (e.g. CVV field) is a field dedicated to reception of a card verification value (e.g. CVV) (Section [0017]-[0018]).

Per claim 7, Cecere/Mattes discloses all of the limitations of claim 2 above.  Mattes further discloses:
wherein the certification parameter comprises a piece of data representing an identifier (e.g. device ID) of said communications terminal (Section [0046]).

and a piece of data representing a time of the transaction.  However Voldman further discloses:
and a piece of data representing a time of the transaction (e.g. time of transaction) (Section [0004]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the transaction message of Cecere/Mattes to include a time of the transaction, as taught by Voldman, in order to allow the transaction processing system to more easily identify a transaction request.  One of ordinary skill in the art would find it obvious to include any type of data in a transaction request and conventional transaction request messages include the time of transaction (see Voldman section [0004]).  
Note: the limitation “wherein the certification parameter comprises a piece of data representing an identifier of said communications terminal and a piece of data representing a time of the transaction” does not distinguish over the prior art because it is describing the certification parameter data and does not affect the steps of the method in a manipulative sense.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Publication Number 20150058931 A1 to Miu teaches transaction validation request that is used to verify the user’s identity.  US Publication Number 20140258136 A1 to Ellis teaches an electronic certificate that is sent to a user device after an ID is verified.      

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685